DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 11/18/2022.
	Claims 1-26 are pending.
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2022.  Applicant’s argument regarding the restriction is not found persuasive since the composition of group 1 can be utilized in a myriad of uses that are different from the methods of the other groups.
Claims 1-12 are currently under consideration to the extent that they read upon Applicant’s elected species. 
NOTE Applicant elected:
Copper sulfate
Threonine 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bristow (WO2016/086830)(IDS reference).
	Bristow teaches a composition comprising amino acids and copper sulfate (see entire document, for instance, Table 3, Sample 1), wherein copper sulfate is taught as being preferably present in an amount of 15.7 g/L (approx. 0.1 mol) (see entire document, for instance, page 6, lines 1-6).  The amino acids are taught as being present in an amount of 120 g/L (approx. 1 mol) selected from the group including threonine and L-threonine (see entire document, for instance, page 3, lines 16-25, claims 7 and 37).  It is noted that when utilized in their preferred amounts, the molar ratio of L-threonine to copper sulfate of 10.  It is noted that the composition would be capable of being useful for treating plants.
It is noted that MPEP 2131.02 states that “[i]f one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962)”, wherein further “[t]he limited number of compounds covered by the preferred formula in combination with the fact that the number of substituents was low at each site […] resulted in a finding that the reference sufficiently described “each of the various permutations here involved as fully as if he had drawn each structural formula or had written each name.” The claimed compound was 1 of these 20 compounds. Therefore, the reference “described” the claimed compound and the reference anticipated the claims”.  It is further noted that “In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference”.  Further, MPEP 2131.02 states: “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught)”.

Claim(s) 1-4, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai (CN106962029) (all citations made to English language equivalent).
Mai exemplifies a composition comprising 3 parts by weight copper sulfate and 3 parts by weight threonine (see entire document, for instance, page 4, ninth paragraph). It is noted that in equal weight parts, the molar ratio of threonine to copper sulfate is 2.  It is noted that the composition would be capable of being useful for treating plants.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristow (WO2016/086830)(IDS reference).
Bristow teaches a composition comprising amino acids and copper sulfate (see entire document, for instance, Table 3, Sample 1), wherein copper sulfate is taught as being preferably present in an amount of 15.7 g/L (approx. 0.1 mol) (see entire document, for instance, page 6, lines 1-6).  The amino acids are taught as being present in an amount of 120 g/L (approx. 1 mol) selected from the group including threonine and L-threonine (see entire document, for instance, page 3, lines 16-25, claims 7 and 37).  It is noted that when utilized in their preferred amounts, the molar ratio of L-threonine to copper sulfate of 10.  It is noted that the composition would be capable of being useful for treating plants.
Bristow, while teaching all of the components and the amounts and ratio instantly claimed, does not provide a singular example that expressly articulates all the claimed limitations.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize 120 g/L L-threonine and 15.7 g/L copper sulfate as taught by Bristow.  One would have been motivated to do so since Bristow directly teaches the use of amino acids in combination with copper sulfate, wherein Bristow further teaches particularly useful amounts of amino acids and copper sulfate.  There would be a reasonable expectation of success since Bristow is directly teaching the amounts of components and exemplifies the combination of amino acids and copper sulfate.  

Claim(s) 1-12 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai (CN106962029) (all citations made to English language equivalent).
Mai exemplifies a composition comprising 3 parts by weight copper sulfate and 3 parts by weight threonine (see entire document, for instance, page 4, ninth paragraph). It is noted that in equal weight parts, the molar ratio of threonine to copper sulfate is 2.  It is noted that the composition would be capable of being useful for treating plants.  
Mai, while teaching the parts by weight of the components, and exemplifying a molar ratio that is within the instantly claimed range, does not directly teach the concentration of the components.  Further, Mai, while generically teaching threonine, does not directly teach L-threonine.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize a concentration that is within the instantly claimed range.  One would have been motivated to do so in order to determine the most useful amount of the composition.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  It is further noted that merely the scaling of the product does not render the product patentable.  See for instance In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).  MPEP 2144.04 (IV). 
	It further would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize L-threonine in the invention of Mai.  One would have been motivated to do so since Mai teaches threonine generically, wherein L-threonine is one of the limited species within the genus of threonine.  There would be a reasonable expectation of success since Mai is teaching that threonine is useful, wherein there would be a reasonable expectation that the particular enantiomers would also be useful.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611